Security Federal Corporation and Subsidiaries EXHIBIT 32 Certification Pursuant to Section 906 of the Sarbanes Oxley Act 51 Security Federal Corporation and Subsidiaries CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER OF SECURITY FEDERAL CORPORATION PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350), each of the undersigned hereby certifies in his capacity as an officer of Security Federal Corporation (the “Company”) and in connection with the Company’s Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2010 that: 1. the Report fully complies with the requirements of Section 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended, and 2. the information contained in the Report fairly presents, in all material respects, the Company’s financial condition and results of operations as of the dates and for the periods presented in the financial statements included in the Report. /s/ TimothyW. Simmons /s/ Roy G. Lindburg Timothy W. Simmons Roy G. Lindburg Chief Executive Officer Chief Financial Officer Dated: February 11, 2011 52
